DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/21 and 11/3/20 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki et al (Pub No: 2012/0063492).

As to claim 1, Palanki teaches a synchronization method for a relay system (Palanki, Fig 7 and Fig 2, a method in a repeater system), comprising: 
(Palanki, Fig 7 #702 [0042], determining a timing alignment (boundary) of base station by the repeater); 
sending, by the relay node, downlink data to a child node in a mode that a second time slot boundary of sending downlink data to the child node is time aligned with the first time slot boundary (Palanki, Fig 7 #706 [0043][0047], the FFT block structure of the retransmission is aligned (second boundary) based on the received base station time aligning (first boundary)). 

As to claim 2, Palanki teaches wherein determining, by the relay node, the first time slot boundary comprises: determining, by the relay node, the first time slot boundary according to reception time of a signal sent by a parent node (Palanki, Fig 7 #702 [0042], the base station sends the timing information in a signal) and a predetermined offset (Palanki, [0047], the alignment is an offset). 

As to claim 3, Palanki teaches wherein the predetermined offset is a time offset between a position of the signal and the first time slot boundary (Palanki, [0047-49] Fig 4, the alignment is a timing alignment 420 from the base station signal 418) . 

As to claim 4, Palanki teaches further comprising: determining, by the relay node, a first timing advance according to at least following information: a second timing advance for the relay node to send uplink data to a parent node and a transmission time delay between the relay node and a child node (Palanki, [0062], a time for switching between transmitting and receiving from a device is used for the timing determination); sending, by the relay node, the first timing advance to the child node, wherein the first timing advance is used for the child node to determine sending time for sending uplink data to the relay node (Palanki, [0064], the repeater transmits the PRS to the device). 

As to claim 5, Palanki teaches wherein determining, by the relay node, the first time slot boundary comprises: determining, by the relay node, the first time slot boundary according to reception time of receiving downlink data sent by a parent node and first switching time (Palanki, [0061], determining a timing sent from a base station), wherein the first switching time comprises time required for the relay node to switch from receiving the downlink data sent by the parent node to sending the downlink data to the child node (Palanki, [0062], a time for switching between transmitting and receiving from a device is used for the timing determination),. 

As to claim 7, Palanki teaches a synchronization device for a relay system (Palanki, Fig 2, a repeater for synchronizing in a repeater system), comprising: 
a time slot boundary determination unit and a downlink data sending unit (Palanki, Fig 2, #112 and #114); wherein the time slot boundary determination unit is configured to determine a first time slot boundary (Palanki, Fig 7 #702 [0042], determining a timing alignment (boundary) of base station by the repeater); 
the downlink data sending unit is configured to send downlink data to a child node in a mode that a second time slot boundary of sending downlink data to the child node is time aligned with the first time slot boundary (Palanki, Fig 7 #706 [0043][0047], the FFT block structure of the retransmission is aligned (second boundary) based on the received base station time aligning (first boundary)).. 

As to claim 8, Palanki teaches wherein the time slot boundary determination unit is configured to determine a first time slot boundary according to reception time of a signal sent by a parent node (Palanki, Fig 7 #702 [0042], the base station sends the timing information in a signal) and a predetermined offset (Palanki, [0047], the alignment is an offset). 

As to claim 9, Palanki teaches wherein the predetermined offset is a time offset between a position of the signal and the first time slot boundary (Palanki, [0047-49] Fig 4, the alignment is a timing alignment 420 from the base station signal 418). 

As to claim 10, Palanki teaches further comprising: a timing advance configuration unit; wherein the timing advance configuration unit is configured to determine a first timing advance according to at least following information: a second timing advance for sending, by the synchronization device for relay system, uplink data to a parent node, and a transmission time delay between the synchronization device for the relay system and the child node, and send the first timing advance to the child node (Palanki, [0061], determining a timing sent from a base station), wherein the first timing advance is used for the child node to determine sending time for sending uplink data to the synchronization device for the relay system (Palanki, [0062], a time for switching between transmitting and receiving from a device is used for the timing determination). 

As to claim 11, Palanki teaches wherein the time slot boundary determination unit is configured to determine the first time slot boundary according to reception time of receiving downlink data sent by a parent node and first switching time (Palanki, [0061], determining a timing sent from a base station), wherein the first switching time comprises time required for the synchronization device for the relay system to switch from receiving the downlink data sent by the parent node to sending downlink data to the child node (Palanki, [0062], a time for switching between transmitting and receiving from a device is used for the timing determination). 

As to claim 13, Palanki teaches a non-transitory computer-readable storage medium (Palanki, [0069], a memory with instructions for data), wherein a computer program is stored in the non-transitory (See citations for claim 1).

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beer-Gingold et al (Pub No: 2010/0142511) [0005-0006].
Medbo et al (Pub No: 2013/0223330) [0032]
Youn (Pub No: 2011/0176475) [0071] [0077]




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469